Citation Nr: 0915123	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  05-29 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
osteoarthritis on a direct basis.

2.  Entitlement to service connection for left knee 
osteoarthritis as secondary to service-connected right knee 
traumatic arthritis.

3.  Entitlement to a rating in excess of 20 percent for 
service-connected traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from December 1982 to 
December 1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2004 rating decision in which the RO, inter alia, 
denied service connection for left knee osteoarthritis, to 
include as secondary to  service-connected right knee 
disability.  The Veteran filed a notice of disagreement (NOD) 
in July 2004, and the RO issued a statement of the case (SOC) 
in July 2005.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in August 
2005.

In August 2006, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the San Antonio 
satellite office of the RO; a transcript of that hearing is 
of record.  

In July 2007, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After accomplishing the 
requested action, the RO continued the denial of the claim 
(as reflected in a February 2009 supplemental SOC (SSOC), and 
returned the matter to the Board for further appellate 
consideration.  

The Veteran has claimed service connection for a left knee 
disability as incurred or aggravated in service 
(characterized as on a "direct" basis) or  as secondary to 
service-connected right knee disability.  In light of the 
evidence of record, and for  reasons expressed  below, the 
Board has recharacterized the appeal as encompassing the 
first two  matters set forth on the title page, and the 
Board's decision addressing these matters is  set forth  
below.  

The remaining claim identified on the title page-for which 
the Veteran has completed the first of two actions required 
to place this matter in appellate status-is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  Left knee osteoarthritis was not shown in service or for 
several years thereafter, and the only medical opinions 
addressing whether there is a medical evidence or opinion of 
a medical nexus (or, relationship) between current left knee 
arthritis and service weighs against the claim.

3.  While the medical evidence also does not support a 
finding of secondary service connection on the basis of 
causation, the  medical opinion evidence on the question of 
whether the Veteran's current left knee osteoarthritis is 
aggravated by his service-connected right knee disability is 
at least, evenly balanced.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee 
osteoarthritis, on a direct basis are not met.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for secondary service connection for left knee 
osteoarthritis, on the basis of aggravation by service-
connected right knee disability, are met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159 (2008); 38 C.F.R. § 3.310 (as in 
effect prior to October 10, 2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2004 pre-rating letter and October 
2004 and July 2007 post-rating letters provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection on direct and 
secondary bases,  as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The October 2004 and July 
2007 VCAA letters specifically informed the Veteran to submit 
any evidence in his possession pertinent to the claims 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The July 2007 letter, along with a 
March 2006 letter, provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The 
May 2004 RO rating decision reflects the RO's initial 
adjudication of the claim after issuance of the February 2004 
letter.  

After issuance of the aforementioned letters,  and 
opportunity for the Veteran to respond, the February 2009 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA treatment 
records dated through August 2007, private medical records 
from Dr. Greenfield, and the reports of April 2004, May 2006, 
and June 2008 VA examinations.  Also of record and considered 
in connection with the appeal is  the transcript of the 
August 2006 Board hearing, as well as  various written 
statements provided by the Veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's STRs are unremarkable for any complaint, 
finding, or diagnosis pertaining to the  left knee.  In July 
1986, he complained of recurrent right knee pain and 
effusion.  In September 1986, he underwent arthroscopy 
surgery on the right knee for removal of an osteochondral 
fragment.  Post-service, in a January 1987 rating decision, 
service connection was granted for  right knee disability.

An April 1997 VA medical certificate reflects that the 
Veteran complained of a 4-month history of left knee pain 
following an injury at work when a cart struck his knee.  It 
was noted that a December 1996 magnetic resonance imagining 
(MRI) showed severe degenerative changes.  X-rays showed 
moderate degenerative joint disease of the left knee, and 
mild degenerative joint disease of the right knee.

The report of an April 2004 VA examination reflects the 
Veteran's complaints of left knee swelling and pain.  The 
assessment was tricompartmental osteoarthritis, with no 
subluxation or instability.  The VA examiner opined that the 
left knee disability was not related to military service and 
was not due to the service-connected right knee disability.

In June and July 2004 private medical records, Dr. Greenfield 
noted the Veteran's service-connected right knee disability 
and surgery during service.  The doctor opined that because 
of a change in weightbearing, the Veteran had developed 
increased stress in his left knee and now had discomfort in 
both knees.  

VA treatment records in January 2005 reflect that the 
Veteran's gait was normal without pain on weightbearing.  In 
February 2006, he underwent left knee arthroscopy with medial 
and lateral meniscal debridement.

A May 2006 VA examination of the right knee revealed no 
evidence of abnormal weightbearing.

VA treatment records dated in November 2006 and February 2007 
reflect that the Veteran had an antalgic gait with shortened 
stance phase of the left lower extremity.

The report of the June 2008 VA examination reflects a 
diagnosis of degenerative arthritis of the left knee.  The VA 
examiner opined that the left knee arthritis was less likely 
than not a result of an injury during military service.  The 
VA examiner also stated that while the degenerative changes 
had taken place over some time, he was unsure when this 
actually began.  With regard to the question of secondary 
service connection, the VA examiner stated that the right 
knee disability "probably did increase some stress on that 
left knee and may have had some influence on the knee but to 
what degree I am unsure of."

During the August 2006 Board hearing, the Veteran testified 
that he had a little trouble with pain and swelling in his 
left knee during service, but did not seek treatment until 
after service.  He said he first sought treatment in 1993, 
after an accident at work in which a cart hit his left knee.  

III.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137;  38 C.F.R. §§ 
3.307, 3.309. 

Under the regulation in effect at the time the Veteran filed 
his claim, service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (as in 
effect prior to October 10, 2006).  That regulation was 
interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

After a full review of the record, including the medical 
evidence and statements by the Veteran and those provided on 
his behalf, the Board finds that,, while service connection 
is not warranted for left knee disability-diagnosed as 
osteoarthritis-as  incurred or aggravated in service, 
resolving all reasonable doubt in his favor, service 
connection is warranted as secondary to a service-connected 
right knee disability, on the basis of aggravation.  

A..  Service Connection on a Direct Basis

Even if Board was to accept, as credible, the Veteran's 
assertions of in-service knee problems, no left knee 
disability was shown in service, and the first documented 
evidence of arthritis in the left knee is in December 1996, 
ten years after the Veteran was discharged from military 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is a factor that tends to weigh against a claim 
for service connection.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  Moreover, there is no medical evidence or opinion 
even suggesting a direct relationship between the Veteran's 
left knee disability and military service (to include 
evidence that left knee arthritis was manifested to a 
compensable degree within the first post-service year).  In 
fact, as the April 2004 and June 2008 VA examiners each found 
that no such direct relationship exists, the medical opinion 
evidence weighs against the claim for service connection on a 
direct basis, and neither the Veteran nr his representative 
have presented any contrary medical evidence or opinion to 
support the claim that left knee disability was incurred or 
aggravated in service. 

In addition to the medical evidence, in adjudicating the 
claim for service connection on a direct basis, the Board has 
considered the assertions advanced by the Veteran and by his 
representative, on his behalf.  However, as indicated above, 
this matter turns on the question of on the question of 
medical relationship between the diagnosed disability and 
military service (medical etiology)-a matter within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
Veteran nor his representative is shown to be other than a 
layperson without appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on such a medical matter..  See, e.g., Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the claim for service 
connection for left knee disability, on a direct basis, must 
be denied.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim,  that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection as Secondary to  
Service-Connected Right Knee Disability

In claims for  secondary service connection, the question  is 
whether the Veteran's current left knee arthritis is 
medically related to his service-connected right knee 
disability, either on the basis of causation or aggravation.  
In this appeal, there are conflicting medical opinions on the 
question of medical relationship between the right and left 
knee disabilities.   While the April 2004 VA examiner found 
no relationship between the right knee and left knee 
disabilities, Dr. Greenfield and the June 2008 VA examiner 
opined that the right knee disability probably increased the 
stress on the Veteran's left knee and was a factor in the 
left knee disability.  It is the Board's responsibility to 
assess the credibility and weight to be given the evidence.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992);  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

None of the above-described opinions supports a finding that 
the right knee arthritis caused the left knee arthritis.  
However, the opinions of Dr. Greenfield and  the June 2008 VA 
examiner, when considered along with other medical evidence 
and comments of record, at least plausibly supports a finding 
that the Veteran's service-connected right knee disability 
aggravates his left knee osteoarthritis.  Like the opinion of 
the April 2004 VA examiner, the opinions that tend to support 
a secondary relationship based on aggravation appear to be 
based on both examination of the Veteran, and consideration 
of at last some medical records-hence, his documented 
medical history and assertions.  Thus, the Board finds that, 
at the very least, the medical opinion  evidence for and 
against a finding of aggravation is evenly balanced.  

[Parenthetically, the Board notes that while neither Dr. 
Greenfield nor the June 2008 VA examiner provided an 
assessment of the extent of additional left knee disability 
resulting from aggravation by the right knee, consistent with 
the former version of 38 C.F.R. § 3.310 in effect when the 
Veteran filed his claim, this is a matter best resolved in 
evaluating the disability for rating, not service connection, 
purposes.].

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102 (2008).  See also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the Veteran's favor, the Board 
concludes that secondary service connection for a left knee 
osteoarthritis, on the basis of aggravation, pursuant to 38 
C.F.R. § 3.310, is warranted.


ORDER

Service connection for left knee osteoarthritis, on a direct 
basis is denied.

Secondary service connection for left knee osteoarthritis, on 
the basis of aggravation by service-connected right knee 
disability, is granted.




REMAND

In a July 2006 rating decision, the RO continued a 20 percent 
rating for the Veteran's service-connected right knee 
disability.  In June 2007, the Veteran filed an NOD with this 
rating decision.  The Veteran has not been furnished an SOC 
regarding the issue of entitlement to a rating in excess of 
20 percent for service-connected traumatic arthritis of the 
right knee.  

By filing an NOD with the July 2006 RO decision, the Veteran 
has initiated appellate review of the issue decided therein.  
The next step in the appellate process is for the RO to issue 
to the Veteran an SOC.  See 38 C.F.R. § 19.29 (2008); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2008).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the Veteran and his 
representative an SOC as regards his claim 
for a rating in excess of 20 percent for 
traumatic arthritis of the right knee, 
along with a VA Form 9, and afford them 
the appropriate opportunity to file a 
substantive appeal to perfect an appeal of 
that issue.

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, the claim for a 
rating in excess of 20 percent for 
traumatic arthritis of the right knee-a 
timely appeal must be perfected within 60 
days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND  must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


